Citation Nr: 0932677	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
skin condition due to radiation exposure.


REPRESENTATION

Appellant represented by:	Bradley H. Clark, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for skin cancer, claimed as skin condition due to 
radiation exposure.

The claims folder contains a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
dated December 2005, in which the Veteran appointed The 
American Legion as his representative.  However, in a July 
2009 letter, attorney Bradley H. Clark stated that the 
Veteran had retained him to represent him in his claim for 
disability benefits.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In correspondence dated in July 2009, the Veteran, through 
his attorney, indicated that he desired a videoconference 
hearing before a Veterans Law Judge (VLJ).  The Veteran is 
entitled to the requested hearing and must be scheduled for 
such.  38 C.F.R. §§ 20.700(a), 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing to be held before 
a VLJ.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



